  Case 18-24007        Doc 30    Filed 07/14/20 Entered 07/15/20 08:21:12                Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )                BK No.:    18-24007
Eric A Salinas                                )
                                              )                Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
                 Debtor(s)                    )

                 ORDER MODIFYING DEBTOR'S PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

    1. Debtor's current Chapter 13 Plan is modified post confirmation to defer the current trustee default
to the end of the Plan.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: July 14, 2020                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
